DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
	Two (2) sheets of drawings were filed on March 22, 2021.
The drawings are objected to because Figure 1 does not comply with 37 C.F.R. 1.84 (l) & (m).  The shading is unacceptable for reproduction because the drawing details are not visible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the power size" in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Examiner’s Note:  Product-by-Process claims 1-7
The examiner notes that applicant is claiming the product (a single-mode optical fiber; see the preamble of claims 1-7) including the process of making the product, wherein process steps are recited in lines 6-7 and 13 of claim 1, the steps including: “through immersion plating and sintering under a vacuum pressure and a high temperature above 18000C”, and “ grown in a solid state”), and therefor claims 1-7 are of "product-by-process" nature.  Process steps are additionally recited in claim 2 (see lines 2-10), claim 3 (see line 2 of claim 3, the examiner notes that the solvent to which claim 3 is directed is used in the process of manufacturing the optical fiber as outlined in claim 2), and claim 6 (see lines 2-3). 
The courts have been holding for quite some time that: the determination of the patentability of a product-by-process claim is based on the product itself rather than on the process by which the product is made.  In re Thrope, 777 F. 2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985); and that patentability of claim to a product does not rest merely on a difference in the method by which that product is made.   Rather, it is the product itself which must be new and unobvious.  Applicant has chosen to claim the invention in the product form.  When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either on 35 U.S.C. section 102 or alternatively on 35 U.S.C. section 103 of the statute is eminently fair and acceptable. In re Brown, 459 F.2d 531, 535, 173 USPQ 685 and 688 (CCPA 1972).  See MPEP §2113.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blue et al. (US 10,436,978 B2).
Regarding claim 1; Blue et al. discloses a single-mode crystal fiber (single-mode single crystal sapphire optical fiber; see the abstract; see column 2, lines 46-56; see column 3, lines 26-43; see column 7, lines 36-45; see column 10, line 42, through column 11, line 3; see column 11, lines 58-61), comprising 
a core (sapphire fiber core; see column 8, line 45, through column 9, line 20), 
wherein said core (sapphire fiber core) is made of a crystalline material (sapphire) with a melting point above 1900 degrees Celsius (°C) (sapphire has a melting point over 20000C); and 
a coat (cladding; see column 8, line 45, through column 9, line 20), 
wherein, through immersion plating and sintering under a vacuum pressure and a high temperature above 18000C (see the preceding Examiner’s Note regarding product-by-process limitations), a material (sapphire) of said coat (cladding) the same as that of said core (core) is obtained to form an outer layer (cladding) covering said core (core), 
wherein the thickness of said coat is between 0.05 micrometers (μm) and 10 millimeters (mm) (24 μm; see column 8, lines 46-60,  wherein the depth of the defects equates to the thickness of the cladding); and 
a single crystal (sapphire) of said coat (cladding) totally the same as the material (sapphire) of said core (core) is grown (see the preceding Examiner’s Note regarding product-by-process limitations) in a solid state with no ceramics contained (the sapphire forming the sapphire rod, in which the cladding is formed and thus forms the core and the cladding, is in a solid state with no ceramics therein).  
	 Regarding claim 2; Blue et al. discloses the fiber (single crystal sapphire optical fiber; see the abstract) according to claim 1 (see the discussion above with respect to claim 1), 
wherein said coat (cladding) is obtained through steps of: 
processing immersing to said core with a solvent containing the same material of said core and, then, processing drying (see the preceding Examiner’s Note regarding product-by-process limitations); 
processing said immersing and said drying a plurality of times until a required thickness of crystal covering said core is obtained (see the preceding Examiner’s Note regarding product-by-process limitations); and 
sintering said coat under a vacuum pressure and a low pressure below 0.5 torr to form a 10single crystal totally the same as the material of said core (see the preceding Examiner’s Note regarding product-by-process limitations).  
Regarding claim 3; Blue et al. discloses the fiber (single crystal sapphire optical fiber; see the abstract) according to claim 2 (see the discussion of claims 1 and 2 above), wherein the powder size of said solvent is below 0.2μm (see the preceding Examiner’s Note regarding product-by-process limitations).  
Regarding claim 4; Blue et al. discloses the fiber (single crystal sapphire optical fiber; see the abstract) according to claim 1, wherein said core (core) is made of a crystal (sapphire) selected from a group consisting of a garnet crystal and a sapphire crystal.  
Regarding claim 6; Blue et al. discloses the fiber (single crystal sapphire optical fiber; see the abstract) according to claim 2, wherein said drying is hot-drying with a dry air at a temperature of 2000C±20% (see the preceding Examiner’s Note regarding product-by-process limitations).  
Regarding claims 7 and 8; Blue et al. discloses the fiber according (single crystal sapphire optical fiber; see the abstract) to claim 1, 
wherein the fiber is applied in fields of high-wattage lasers, broadband single-mode fiber systems, passive fast dissipation, optical-fiber high energy transmission, and high-temperature optical-fiber measuring heads (see column 1, line 22, through column 2, line 56);
wherein said high-wattage lasers have wattages above 10 milliwatt (mW) (the laser is not part of the claimed optical fiber).  
The examiner notes that “applied in fields of" is an intended use of the optical fiber unit.  It has been held that “apparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch & Lomb Inc. 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)); that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all of the structural limitations of the claim (Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987)); and that if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)).  See MPEP § 2111.02, II and MPEP § 2114, II.
Additionally, the examiner notes that the high-wattage lasers are not part of the optical fiber, but are associated with a claimed applied field of intended use and thus bear no patentable weight on the optical fiber.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. (WO 2017/019746 A1).
Regarding claim 1; Luo et al. discloses a single-mode (see paragraphs 35, 84, 94) crystal fiber (see the abstract; see paragraphs 36-39, 93 and 94), comprising 
a core (YAG crystalline fiber core), 
wherein said core (single crystalline sapphire fiber core; see the abstract and paragraphs 93 and 94) is made of a crystalline material (crystalline YAG) with a melting point above 1900 degrees Celsius (°C) (the method temperature of single crystalline YAG is 19700C; see paragraph 108); and 
a coat (YAG crystalline cladding; see paragraphs 93 and 94), 
wherein, through immersion plating and sintering under a vacuum pressure and a high temperature above 18000C (see the preceding Examiner’s Note regarding product-by-process limitations), a material (YAG) of said coat (cladding) the same as that of said core (core) is obtained to form an outer layer (cladding) covering said core (core), 
wherein the thickness of said coat is between 0.05 micrometers (μm) and 10 millimeters (mm) (see paragraph 54); and 
a single crystal (YAG) of said coat (cladding) totally the same as the material (YAG) of said core (core) is grown (see the preceding Examiner’s Note regarding product-by-process limitations) in a solid state with no ceramics contained (the YAG material of the core and cladding is in solid state).  
	 Regarding claim 2; Luo et al. discloses the fiber according to claim 1 (see the discussion above with respect to claim 1) having a coat (cladding), 
wherein said coat (cladding) is obtained through steps of: 
processing immersing to said core with a solvent containing the same material of said core and, then, processing drying (see the preceding Examiner’s Note regarding product-by-process limitations); 
processing said immersing and said drying a plurality of times until a required thickness of crystal covering said core is obtained (see the preceding Examiner’s Note regarding product-by-process limitations); and 
sintering said coat under a vacuum pressure and a low pressure below 0.5 torr to form a 10single crystal totally the same as the material of said core (see the preceding Examiner’s Note regarding product-by-process limitations).  
Regarding claim 3; Luo et al. discloses the fiber according to claim 2 (see the discussion of claims 1 and 2 above), wherein the powder size of said solvent is below 0.2μm (see the preceding Examiner’s Note regarding product-by-process limitations).  
Regarding claim 4; Luo et al. discloses the fiber according to claim 1 (see the discussion of claim 1 above), wherein said core (core) is made of a crystal (YAG) selected from a group consisting of a garnet crystal (YAG is a garnet crystal; see paragraphs 93 and 94) and a sapphire crystal.  
Regarding claim 5; Luo et al. the fiber according to claim 4 (see the discussion of claim 4 above), wherein said garnet crystal is a crystal of yttrium aluminium garnet (YAG) (see paragraphs 93 and 94).  
Regarding claim 6; Luo et al. discloses the fiber according to claim 2 (see the discussion of claims 1 and 2 above), wherein said drying is hot-drying with a dry air at a temperature of 2000C±20% (see the preceding Examiner’s Note regarding product-by-process limitations).  
Regarding claims 7 and 8; Luo et al. discloses the fiber according to claim 1 (see the discussion of claim 1 above), 
wherein the fiber is applied in fields of high-wattage lasers, broadband single-mode fiber systems, passive fast dissipation, optical-fiber high energy transmission, and high-temperature optical-fiber measuring heads (see paragraph 5);
wherein said high-wattage lasers have wattages above 10 milliwatt (mW) (the laser is not part of the claimed optical fiber).  
The examiner notes that “applied in fields of" is an intended use of the optical fiber unit.  It has been held that “apparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch & Lomb Inc. 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)); that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all of the structural limitations of the claim (Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987)); and that if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)).  See MPEP § 2111.02, II and MPEP § 2114, II.
Additionally, the examiner notes that the high-wattage lasers are not part of the optical fiber, but are associated with a claimed applied field of intended use and thus bear no patentable weight on the optical fiber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Buric et al. (“Single-crystal fiber structures for harsh environment applications (Rising Research Presentation)”, Proc. SPIE 10654, Fiber Optic Sensors and Applications XV, 106540N (14 May 2018); doi: 10.1117/12.2304442) discloses single-crystal fibers (see the entire document);
Wilson et al. (“Creation of an Internal Cladding in Sapphire Optical Fiber Using the 6Li(n,α)3H Reaction”, IEEE Sensors Journal, Vol. 17, No. 22, November 15, 2017, pages 7433-7439) discloses single crystal sapphire optical fibers (see the entire document); and
Ohanian et al. (“Single-mode sapphire fiber optic distributed sensing for extreme environments”, Proc. SPIE 10982, Micro- and Nanotechnology Sensors, Systems, and Applications XI, 109822N (13 May 2019); doi: 10.1117/12.2518521) discloses single-mode sapphire fiber optics (see the entire disclosure).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/           Primary Examiner, Art Unit 2874